DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21-40 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 21-22, 26, 28-32, 36, 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US# 2020/0059285 hereinafter referred to as Zhang) in view of Shi et al. (US# 2020/0322035 hereinafter referred to as Shi).

	RE Claim 21, Zhang discloses a method comprising: 
	determining, by a communications device, a cell in which a beam failure occurs (See Zhang FIG 3; [0049] – determining that beam failure in cell occurs); and 
	sending, by the communications device, first indication information to a network device (See Zhang FIG 3; [0049]-[0053] – sending beam failure indication as part of beam failure recovery process).
	Zhang does not specifically disclose wherein the first indication information indicates the cell in which the beam failure occurs.
	However, Shi teaches of wherein the first indication information indicates the cell in which the beam failure occurs (See Shi [0090] – indicating cell which beam failure occurs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beam failure determination system, as disclosed in Zhang, wherein the first indication information indicates the cell in which the beam failure occurs, as taught in Shi. One is motivated as such in order to reduce signaling overhead (See Shi [0048]).

	RE Claim 22, Zhang, modified by Shi, discloses a method, as set forth in claim 21 above, wherein sending the first indication information to the network device comprises: 
	sending a media access control control element (MAC CE), radio resource control (RRC) signaling, or a physical uplink control channel (PUCCH) signal to the network device, wherein the MAC CE, the RRC signaling, or the PUCCH signal carries the first indication information (See Zhang [0122] – beam failure message sent via MAC-CE, RRC…).

	RE Claim 26, Zhang, modified by Shi, discloses a method, as set forth in claim 21 above, wherein the first indication information further indicates a target candidate signal (See Zhang [0051]-[0069] – measure and report candidate beam to replace failed beam).

	RE Claim 28, Zhang, modified by Shi, discloses a method, as set forth in claim 26 above, wherein the target candidate signal is a synchronization signal (SS) or a channel state information-reference signal (CSI-RS) (See Zhang [0030] – each beam associated with reference signal (CSI-RS)).

	RE Claim 29, Zhang, modified by Shi, discloses a method, as set forth in claim 21 above, further comprising: 
See Zhang [0006], [0056]).

	RE Claim 30, Zhang, modified by Shi, discloses a method, as set forth in claim 29 above, wherein the signal quality is reference signal received power of a synchronization signal (SS) or reference signal received power of a CSI-RS (See Zhang [0030], [0050] – each beam associated with reference signal CSI-RS and signal quality can be RSRP).

	RE Claim 31, Zhang discloses a device comprising: 
	A processor (See Zhang FIG 10); and
	a non-transitory memory (See Zhang FIG 10), wherein the memory stores an execution instruction, and the processor executes the execution instruction to enable the device to perform following steps:
	determining a cell in which a beam failure occurs (See Zhang FIG 3; [0049] – determining that beam failure in cell occurs); and 
	sending first indication information to a network device (See Zhang FIG 3; [0049]-[0053] – sending beam failure indication as part of beam failure recovery process).
	Zhang does not specifically disclose wherein the first indication information indicates the cell in which the beam failure occurs.
See Shi [0090] – indicating cell which beam failure occurs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beam failure determination system, as disclosed in Zhang, wherein the first indication information indicates the cell in which the beam failure occurs, as taught in Shi. One is motivated as such in order to reduce signaling overhead (See Shi [0048]).

	RE Claim 32, Zhang, modified by Shi, discloses a device, as set forth in claim 31 above, wherein sending the first indication information to the network device comprises: 
	sending a media access control control element (MAC CE), radio resource control (RRC) signaling, or a physical uplink control channel (PUCCH) signal to the network device, wherein the MAC CE, the RRC signaling, or the PUCCH signal carries the first indication information (See Zhang [0122] – beam failure message sent via MAC-CE, RRC…).

	RE Claim 36, Zhang, modified by Shi, discloses a device, as set forth in claim 31 above, wherein the first indication information further indicates a target candidate signal (See Zhang [0051]-[0069] – measure and report candidate beam to replace failed beam).

Claim 38, Zhang, modified by Shi, discloses a device, as set forth in claim 36 above, wherein the target candidate signal is a synchronization signal (SS) or a channel state information-reference signal (CSI-RS) (See Zhang [0030] – each beam associated with reference signal (CSI-RS)).

	RE Claim 39, Zhang, modified by Shi, discloses a device, as set forth in claim 31 above, wherein the processor executes the execution instruction to further enable the device to perform:  
	determining by the communications device, a target candidate beam whose signal quality is higher than a preset threshold (See Zhang [0006], [0056]).

	RE Claim 40, Zhang discloses a non-transitory computer readable storage medium (See Zhang FIG 10), wherein the non-transitory computer readable storage medium stores a program, when the program is executed by a processor, following steps are performed, 
	Determining a cell in which a beam failure occurs (See Zhang FIG 3; [0049] – determining that beam failure in cell occurs); and 
	Sending first indication information to a network device (See Zhang FIG 3; [0049]-[0053] – sending beam failure indication as part of beam failure recovery process).
	Zhang does not specifically disclose wherein the first indication information indicates the cell in which the beam failure occurs.
See Shi [0090] – indicating cell which beam failure occurs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beam failure determination system, as disclosed in Zhang, wherein the first indication information indicates the cell in which the beam failure occurs, as taught in Shi. One is motivated as such in order to reduce signaling overhead (See Shi [0048]).

Claims 23, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US# 2020/0059285 hereinafter referred to as Zhang) in view of Shi et al. (US# 2020/0322035 hereinafter referred to as Shi) and Guo et al. (US# 2018/0302889 hereinafter referred to as Guo).

	RE Claim 23, Zhang, modified by Shi, discloses a method, as set forth in claim 22 above, wherein the indication of beam failure comprises a MAC CE (See Zhang [0122] – beam failure message sent via MAC-CE). 
	Zhang, modified by Shi, does not specifically disclose wherein the MAC CE comprises a bitmap indicating the cell in which the beam failure occurs.
	However, Guo teaches of wherein the indication of beam failure comprises a bitmap indicating the cell in which the beam failure occurs (See Guo [0214]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC CE beam failure See Guo [0063]).

	RE Claim 33, Zhang, modified by Shi, discloses a device, as set forth in claim 32 above, wherein the indication of beam failure comprises a MAC CE (See Zhang [0122] – beam failure message sent via MAC-CE). 
	Zhang, modified by Shi, does not specifically disclose wherein the MAC CE comprises a bitmap indicating the cell in which the beam failure occurs.
	However, Guo teaches of wherein the indication of beam failure comprises a bitmap indicating the cell in which the beam failure occurs (See Guo [0214]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC CE beam failure determination system, as disclosed in Zhang, modified by Shi, wherein the indication of beam failure comprises a bitmap indicating the cell in which the beam failure occurs, as taught in Guo. One is motivated as such in order to provide efficient beam recovery in an advanced wireless communication system (See Guo [0063]).
	
Claims 24, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US# 2020/0059285 hereinafter referred to as Zhang) in view of Shi et al. (US# 2020/0322035 hereinafter referred to as Shi) and Zhang et al. (US# 2020/0314919 hereinafter referred to as Zhang ‘919).

	RE Claim 24, Zhang, modified by Shi, discloses a method, as set forth in claim 22 above. Zhang, modified by Shi, does not specifically disclose wherein a priority of the MAC CE is higher than priorities of buffer status reports (BSRs), power headroom reports (PHRs), and data of a logical channel other than an uplink-common control channel (UL-CCCH).
	However, Zhang ‘919 teaches of wherein a priority of the MAC CE is higher than priorities of buffer status reports (BSRs), power headroom reports (PHRs), and data of a logical channel other than an uplink-common control channel (UL-CCCH) (See Zhang ‘919 – [0102]-[0108] – priority of beam failure MAC CE is higher than BSR, PHR, and non-uplink common control channel data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC CE beam failure determination system, as disclosed in Zhang, modified by Shi, wherein a priority of the MAC CE is higher than priorities of buffer status reports (BSRs), power headroom reports (PHRs), and data of a logical channel other than an uplink-common control channel (UL-CCCH), as taught in Zhang ‘919. One is motivated as such in order to avoid long term service interruption when beam signals weaken and communication needs to be re-established (See Zhang ‘919 Background; Summary).

	RE Claim 34, Zhang, modified by Shi, discloses a device, as set forth in claim 32 above. Zhang, modified by Shi, does not specifically disclose wherein a priority of the MAC CE is higher than priorities of buffer status reports (BSRs), power headroom 
	However, Zhang ‘919 teaches of wherein a priority of the MAC CE is higher than priorities of buffer status reports (BSRs), power headroom reports (PHRs), and data of a logical channel other than an uplink-common control channel (UL-CCCH) (See Zhang ‘919 – [0102]-[0108] – priority of beam failure MAC CE is higher than BSR, PHR, and non-uplink common control channel data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC CE beam failure determination system, as disclosed in Zhang, modified by Shi, wherein a priority of the MAC CE is higher than priorities of buffer status reports (BSRs), power headroom reports (PHRs), and data of a logical channel other than an uplink-common control channel (UL-CCCH), as taught in Zhang ‘919. One is motivated as such in order to avoid long term service interruption when beam signals weaken and communication needs to be re-established (See Zhang ‘919 Background; Summary).  

Claims 25, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US# 2020/0059285 hereinafter referred to as Zhang) in view of Shi et al. (US# 2020/0322035 hereinafter referred to as Shi), Zhang et al. (US# 2020/0314919 hereinafter referred to as Zhang ‘919) and Chen et al. (US# 2018/0317123 hereinafter referred to as Chen).

RE Claim 25, Zhang, modified by Shi, discloses a method, as set forth in claim 22 above. Zhang, modified by Shi, does not specifically disclose wherein a priority of the MAC CE is lower than priorities of data of a cell radio network temporary identifier (C-RNTI) MAC CE, and data of a UL-CCCH logical channel.
	However, Zhang ‘919 teaches of wherein a priority of the MAC CE is lower than priorities of data of a cell radio network temporary identifier (C-RNTI) MAC CE (See Zhang ‘919 – [0102]-[0108] – priority of beam failure MAC CE is lower than MAC CE of C-RNTI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC CE beam failure determination system, as disclosed in Zhang, modified by Shi, wherein a priority of the MAC CE is lower than priorities of data of a cell radio network temporary identifier (C-RNTI) MAC CE, as taught in Zhang ‘919. One is motivated as such in order to avoid long term service interruption when beam signals weaken and communication needs to be re-established (See Zhang ‘919 Background; Summary).
	Zhang, modified by Shi and Zhang ‘919, does not specifically disclose wherein a priority of the MAC CE is lower than priorities of data of a UL-CCCH logical channel.
	However, Chen teaches of wherein a priority of the data of a UL-CCCH logical channel is the highest priority and same priority as MAC CE of C-RNTI (See Chen [0203]-[0209]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC CE beam failure determination system wherein the priority of MAC CE of the beam failure indication is See Chen [0218]).

	RE Claim 35, Zhang, modified by Shi, discloses a device, as set forth in claim 32 above. Zhang, modified by Shi, does not specifically disclose wherein a priority of the MAC CE is lower than priorities of data of a cell radio network temporary identifier (C-RNTI) MAC CE, and data of a UL-CCCH logical channel.
	However, Zhang ‘919 teaches of wherein a priority of the MAC CE is lower than priorities of data of a cell radio network temporary identifier (C-RNTI) MAC CE (See Zhang ‘919 – [0102]-[0108] – priority of beam failure MAC CE is lower than MAC CE of C-RNTI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC CE beam failure determination system, as disclosed in Zhang, modified by Shi, wherein a priority of the MAC CE is lower than priorities of data of a cell radio network temporary identifier (C-RNTI) MAC CE, as taught in Zhang ‘919. One is motivated as such in order to avoid long term service interruption when beam signals weaken and communication needs to be re-established (See Zhang ‘919 Background; Summary).
	Zhang, modified by Shi and Zhang ‘919, does not specifically disclose wherein a priority of the MAC CE is lower than priorities of data of a UL-CCCH logical channel.
See Chen [0203]-[0209]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC CE beam failure determination system wherein the priority of MAC CE of the beam failure indication is lower than the priority of the MAC CE of C-RNTI, as disclosed in Zhang, modified by Shi and Zhang ‘919, wherein a priority of the data of a UL-CCCH logical channel is the highest priority and same priority as MAC CE of C-RNTI, as taught in Chen. One is motivated as such in order to achieve service requirements (See Chen [0218]).

Claims 27, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US# 2020/0059285 hereinafter referred to as Zhang) in view of Shi et al. (US# 2020/0322035 hereinafter referred to as Shi) and Deenoo et al. (US# 2020/0374960 hereinafter referred to as Deenoo).

	RE Claim 27, Zhang, modified by Shi, discloses a method, as set forth in claim 26 above. Zhang, modified by Shi, does not specifically disclose wherein the target candidate signal corresponds to the cell in which the beam failure occurs.
	However, Deenoo teaches of wherein the target candidate signal corresponds to the cell in which the beam failure occurs (See Deenoo [0104]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC CE beam failure See Deenoo [0107]).

	RE Claim 37, Zhang, modified by Shi, discloses a device, as set forth in claim 36 above. Zhang, modified by Shi, does not specifically disclose wherein the target candidate signal corresponds to the cell in which the beam failure occurs.
	However, Deenoo teaches of wherein the target candidate signal corresponds to the cell in which the beam failure occurs (See Deenoo [0104]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC CE beam failure determination system, as disclosed in Zhang, modified by Shi, wherein the target candidate signal corresponds to the cell in which the beam failure occurs, as taught in Deenoo. One is motivated as such in order to allow for faster link recovery (See Deenoo [0107]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVE R YOUNG/Primary Examiner, Art Unit 2477